RESTRICTION REQUIREMENT

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a heat exchanger apparatus, classified in F28D1/0233.
II. Claims 14-18, drawn to a second heat exchanger apparatus, classified in F28F13/08.
III. Claims 19-20, drawn to a third heat exchanger apparatus, classified in F28F1/025.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design due in part to their mutually exclusive characteristics.  The inventions are mutually exclusive because as claimed they do not encompass overlapping subject matter since Invention I requires “the channel being, in the main direction, divergent and then convergent” and Invention II does not whereas Invention II requires “wherein at least one corridor exhibits at least two patterns of different kind in two different planes perpendicular to the main direction, 
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design due in part to their mutually exclusive characteristics.  The inventions are mutually exclusive because as claimed they do not encompass overlapping subject matter since Invention I requires “the channel being, in the main direction, divergent and then convergent” and Invention III does not whereas Invention III requires “wherein the fins have a thickness which varies along the main direction, the thickness being smaller at least in a downstream third of the exchanger than in an upstream third” and Invention I does not. Furthermore, there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design due in part to their mutually exclusive characteristics.  The inventions are mutually exclusive because as claimed they do not encompass overlapping subject matter since Invention II requires “wherein 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification. The inventions require a different field of search in addition to searching different classes/subclasses (i.e. electronic resources, or employing different search queries). Furthermore the prior art applicable to one invention would not likely be applicable to another invention, in this case the search for the heat exchanger of Invention I would require additional search to that of the search required for the heat exchanger of Invention II and would require additional search to that of the search required for the heat exchanger of Invention III, and vice versa due in part to their mutually exclusive characteristics as previously stated. The prior art applicable to the heat exchanger of Invention I would not necessarily be applicable to the heat exchanger of Invention II and would not necessarily be applicable to the heat exchanger of Invention III, and vice versa. Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
A telephone call was made to James E. Walton (Reg. No. 47,245; phone: 817-447-9955) on 10/26/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763